MoAdam, J.
The action is against the defendant, a foreign corporation organized and existing under the laws of Great Britain, having property and an office, for the regular transaction of,business in the city of' Mew York, to recover damages, for the nondelivery at the port of Mew York of certain baggage, intrusted to the care of its agents at Hamburg, Germany, for transportation as aforesaid. . . .
The trial and appeal in the court below having resulted fávorably to the plaintiff, the defendant contends that because the contract was made abroad, and the- plaintiff resided in the city ,of. . Brooklyn, the City Court, being , a local court, having no power- tp *101send original process out of the county, had no jurisdiction of the action.
There is no statute so circumscribing the jurisdiction of the City Court. Section 315 of the Code expressly confers jurisdiction upon that court in an action against' a foreign or domestic corporation, and the only limitation on the power thus given (so far as the question raised is concerned) is contained in section 1780, which provides that “ an action against a foreign corporation may be maintained by a resident of the state * * for any
cause of action.” Under this last provision, it was held that the Superior Court of the city of New York, though a local court, had jurisdiction of an action by a resident of Brooklyn against a foreign corporation on a cause of action arising without the state (Flynn v. Central R. R. of N. J., 27 Abb. N. C. 31), and on appeal, from a judgment subsequently recovered in. the case cited, the Court of Appeals held that this- construction was right. 142 N. Y. 439.
Perry v. Erie Transfer Co., 1 Misc. Rep. 208; 4 id. 598; 28 Abb. N. C. 430, is inapplicable, for the plaintiff there was a. nonresident of the state. The plaintiff here is a resident of the state.
The objection stated is the only one urged, and as it is without merit, the judgment must be affirmed, with costs.
Daly, P. J., and Bischofe, J., concur.
Judgment affirmed, with costs.